 In the Matter Of PEARLSTONE COMPANY, DOING BUSINESS AS PEARLSTONEPRINTING&STATIONERY COMPANYandALLIED PRINTING TRADESCOUNCIL,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-631.Decided October 07, 1939Printing Industry-Interference,Restraint,andCoercion:anti-union state-ments-Discrimination:discharges for union affiliation and activity-Testify-ing Under the Act:discharges for testifying athearing-Reinstatement Ordered:discharged employees-BackPay:awarded dicharged employees-Refusal toBargain:charges of,not sustained.Mr. Charles Y. Latimer, Mr. Herbert O. Eby,andMr. David Y.Campbell,for the Board.Mr. David Pearlstone,of St. Louis, Mo., for the respondent.Mr. Allan Lind,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Allied Printing Trades Council, hereincalled the Council, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fourteenth Region (St.Louis, Missouri), issued its complaint dated March 25, 1938, againstPearlstone Company doingbusinessas Pearlstone Printing & Sta-tionery Company,' St. Louis, Missouri, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning ofSection 8 (1), (3), and (5) and Section 2 (6} and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, accompanied by notice of hearing, were duly servedupon the respondent and the Council.No answer to the complaintwas filed by the respondent.With respect to the unfair labor practices the complaintalleged,in substance, that the respondent dischargedWilliam Blank on1Incorrectly designated in the complaint as Pearlstone Printing & Stationery Company.The pleadings were amended at the bearing to recite the correct name.16 N. Ti.R. B., No. 66.636 PEARLSTONE COMPANY637August 14, 1937, and has since refused to reinstate him for the reasonthat he joined and assisted a union and engaged in concerted activitieswith other employees of the respondent for the purpose of collectivebargaining and other mutual aid and protection; that on or aboutAugust 16, 1937, and thereafter the respondent refused to bargaincollectivelywith the Council as the exclusive representative of itsproduction and maintenance employees, exclusive of clerical andoffice employees and officers of the respondent, said employees consti-tuting an appropriate bargaining unit and a majority thereof havingdesignated the Council as their representative for the purposes ofcollective bargaining; and that the respondent, by the aforesaid andother acts, intimidated, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.Pursuant to the notice a hearing was held in St. Louis, Missouri,on March 31, 1938, before Gustaf B. Erickson, the Trial Examinerduly designated by the Board.The Board was represented by coun-sel, and the respondent's secretary appeared and testified at the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.On April 29, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the respondent andthe Council.He found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (3), and (5) and Section 2 (6) and (7)of the Act, and recommended that the respondent cease and desistfrom such practices and make whole William Blank, who he foundwas discriminatorily discharged, for any loss of pay he may havesuffered by reason of his discharge.He also recommended that therespondent bargain collectively with the Council.On March 16, 1939, the Board, acting pursuant to Article II, Sec-tion 36, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered that the record be reopened, afurther hearing be held, and the proceeding be remanded to theRegional Director.The Board further ordered that the RegionalDirector be authorized to accept an amended charge, to issue anamended complaint, and to serve notice of further hearing.Upon amended charges duly filed by the Council, the RegionalDirector issued an amended complaint dated March 27, 1939, allegingthat the respondent had engaged in and was engaging in unfairlabor practices within the meaning of Section 8 (1), (3), (4), and(5) and Section 2 (6) and (7) of the Act. Copies of the amendedcomplaint accompanied by notice of hearing were duly served uponthe respondent and the Council.The respondent did not file ananswer to the amended complaint. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to the unfair labor practices the amended complaintset forththe allegations of the complaint dated March 25, 1938, andin addition alleged, in substance, that the respondent dischargedTheodore Runzi on April 13, 1938, andhas sincerefused to reinstatehim for the reason that he joined ,tnd assisted a union and engaged.in concerted activities with other employees of the respondent forthe purpose of collective bargaining and other mutual aid and pro-tection; and that the respondent dischargedWilliamWood andCharles Schaefer on or about April 18 and 23, 1938, respectively,and has since refused to reinstate them for the reason that each ofthem gave testimony under the Act, and because they joined andassisteda union and engaged in concerted activities with other em-ployees of the respondent for the purpose of collective bargainingand other mutual aid and protection.Pursuant to the notice, a further hearing was held in St. Louis,Missouri, on April 3, 1939, before Samuel H. Jaffee, the Trial Ex-anuner duly designated by the Board.The Board was representedby counsel and participated in the hearing.No appearance wasmade on behalf of the respondent.At the conclusion of the hearing,a motion by counsel for the Board to conform the pleadings. to theproof was granted by the Trial Examiner. The ruling is herebyaffirmed.On June 27, 1939, the Board ordered that the Intermediate Reportof the Trial Examiner, Gustaf B. Erickson, be vacatedand set aside,and acting pursuant to Article II, Section 38 (d), of National LaborRelations Board Rules and Regulations-Series 1, asamended, or-dered theissuanceof proposed findings of fact, proposedconclusionsof law, and proposed order.The order further provided that theparties shall have the right, within 10 days la from the receipt ofsaid proposed findings, conclusions of law, and order, to file excep-tions, to request oral argument before the Board, and to requestpermission to file a brief with the Board.On September 30, 1939, the Board issuedProposed Findings ofFact, Proposed Conclusions of Law, and Proposed Order, copies ofwhich were duly served upon the respondent and the Council.Noexceptions to the Proposed Findings, Proposed Conclusions of Law,and Proposed Order have been filed by the parties within the timelimit set by the Board'sRules andRegulations-Series 2.U pon the entire record in the case, the Board makes the following :1n Article II, Section 37, of National Labor Relations Board Rules and Regulations-Series 2, effective July 14,1939, provides that the parties shall have the right to fileexceptions within 20 days from the receipt of proposed findings,conclusions of law, andorder. P.EARLSTONE COMPANYFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT639The respondent is engaged in the business of commercial printingand in the manufacture and sale of office supplies. Its only plantand place of business is located at St. Louis, Missouri.Approxi-mately 65 per cent of all the raw materials used by the respondent,consisting of ink, paper, and materials used in the manufacture ofoffice supplies, are obtained either directly from out-of-State sourcesor from companies that procure such materials from sources out-sideMissouri.During the year 1937 the respondent's gross salesamounted to $50,000.Approximately 15 per cent of the respondent'sfinished products, including printing material and office supplies,are shipped to points outside Missouri.The respondent advertisesby mail in 30 States, of the United States.II.THE ORGANIZATIONS INVOLVEDAllied Printing Trades Council, St. Louis, Missouri, is a labororganization affiliated with the American 'Federation of Labor.Thefollowing local unions in St. Louis are members of the Allied Print-ing Trades Council: Bookbinders Union No. 18; Bindery Women'sUnion No. 55; Electrotypers Union No. 36; Franklin AssociationNo. 43; Mailers Union No. 3; Paper Handlers, Flymen, SheetStraighteners and Stock Room Employees Union No. 16; Photo-Engravers Union No. 10; Printing Pressmen's Union No. 6; Stereo-typers' Union No. 8; Typographer Union No. 3; Typographical UnionNo. 8; and Web Pressmen's Union. No. 38.The above local unions are labor organizations admitting to mem-bership employees of, the respondent as well as other employeesengaged in the printing industry in and around St. Louis, Missouri.By a resolution, adopted in 1937, the local unions authorized theAllied Printing Trades Council to represent their members in col-lective bargaining with employers..III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Council began its organizational drive among the respond-ent's employees in June 1937. Shortly after the campaign beganthe respondent's secretary, David Pearlstone, and its president, Isa-dore Pearlstone, manifested their hostility toward the Council bytelling certain employees that the respondent would close up itsshop and go out of business before it would sign up with the union.On several later occasions in 1937 Isadore Pearlstone reiterated his 640DECISIONSOF NATIONAL LABOR RELATIONS BOARDhostility by stating that,the "union or government or anybody elsecouldn't make him sign up with the union." ' Isadore also told hisemployees that the union was "the bunk" and that it was com-posed of a "bunch of thieves."We find that, by the foregoing stateinents made by the respond-ent's officers, Isadore Pearlstone and David Pearlstone, the respond-ent' interferedwith, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.B. The discharges1.William BlankWilliam Blank had been employed by the respondent on at leastthree different occasions in the 8-year period prior to 1937.On eachoccasion he was released because of a decrease in production.Hewas recalled in January 1937 and was engaged as foreman - andgeneral manager of the pressroom.As such he received the highestsalary paid any of the respondent's employees.Prior to the eventsdescribed below Blank was considered an efficient and competentemployee by the respondent.Blank was a member of PrintingPressmen's Union No. 6, and on July 7, 1937, he signed a cardauthorizing the Council to represent him for the purposes of col-lective bargaining.In June 1937, shortly after the Council started its organizationalcampaign among the respondent's employees, David Pearlstone, sec-retary of the respondent, began asking Blank questions concerningthe Council and the effect of its campaign upon the employees.Onseveral occasions he questioned Blank about union meetings and thenumber of employees who had become members of thelocal unions.At the same time the respondent began to find fault with Blank'swork and his management of the pressroom.Several days prior to his discharge Blank encountered some dif-ficulty in running off an onion skin printing, job.Due to the thin-ness and glossiness of the paper this type of a job is very difficult tohandle and is so considered by pressmen.Blank testified that afterrunning off the first 500 sheets of the 20,000-sheet job he remediedthe defect and experienced no further trouble.The testimony wasuncontradicted and we find that the defect was caused by the pressor the paper and not by Blank's carelessness.On the following-dayDavid Pearlstone accused Blank of ruining the entire job.On August 14, 1937, Blank was discharged.At the time of thedischarge, David Pearlstone did not mention the foregoing incident,but told Blank that, while he was a goodpressmanand mechanic,the last few weeks of his employment showed that hewas not agoodmanager. PEARLSTONE COMPANY641Shortly after the discharge, David Pearlstone told Charles Schae-fer,who replaced Blank as foreman, that if any employee in theshop caused any trouble he would have to be replaced.Accordingto Schaefer, Pearlstone said, "for instance, Mr. Blank, he messedaround with the union and you see where he is at." This testimonywas uncontradicted and we find that Pearlstone made the statementattributed to him by Schaefer.We are satisfied that Blank was discharged because of his unionmembership and his suspected union activities. In view of his ques-tioning by Pearlstone with respect to union activity and Pearlstone'sstatement to Schaefer set forth above we do not believe that Blanklost his efficiency as a manager shortly after the advent of theCouncil in the respondent's plant.Moreover, the respondent of-fered no evidence to show in what respects Blank's services hadbecome unsatisfactory.We find that on August 14, 1937, the respondent discriminatedagainstWilliam Blank in regard to the hire and tenure of his em-ployment thereby discouraging membership in a labor organizationand interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed by Section 7 of the Act.At the time of the hearing Blank was employed in Indianapolis,Indiana, earning$50 aweek.While working for the respondent hehad been earning $40 a week.He testified that he did not desirereinstatement.Between the date of his discharge and the date ofthe first hearing Blank earned approximately $1,000.2.Schaefer,Wood, and RunziCharles Schaefer,a pressman, replaced Blank as a foreman afterthe latter's discharge.Schaefer signed a card on June 10, 1937, au-thorizing the Council to bargain for him.On March 31, 1938, hetestified as a witness for the Board at the first hearing.His testi-mony supported the allegations of the complaint that the respondentdiscriminatorily discharged Blank and engaged in other conductwhich interfered with the employees in the exercise of their rightsunder the Act. Shortly after the hearing was held David Pearl-stone told Harry Lewis, the respondent's shipping clerk, that thoseemployees who had testified at the hearing would not be retained.On April 1, 1938, the day after the hearing, David Pearlstoneberated Schaefer stating that thereafter he wanted the "very peakof production."Schaefer asked Pearlstone whether or not his pro-duction in the past had been satisfactory.Pearlstone admitted thathis work in the past had been quite satisfactory, but stated, "sincethe hearing you might think you own the place. I want you toknow I am going to be in the shop and watch you. I see you have 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be watched, too, and from now on I will be in the shop watchingyou all the time."Thereafter, Pearlstone, who had been the re-spondent's chief salesman, assumed most of the managerial dutiesformerly performed by Schaefer.As a result, Schaefer was reducedto the status of an ordinary employee.On or. about April 19, at the end of the day, David Pearlstone in-formed Schaefer that, since the plant was to be shut down, he neednot report to work on the following day.William Wood, TheodoreRenzi, and Martin Sievers, the other pressmen, were also given thesame instructions.On the following day, however, Schaefer returned to the plant anddiscovered that it was in full production.David Pearlstone hadcompletely taken over Schaefer's managerial duties, while Wood andRunzi's positions were taken by other employees.Sievers had evi-dently been recalled and was working.When Schaefer came intothe shop David Pearlstone told him there was not "much doing.".Schaefer thereupon left the plant.When he returned on the follow-ing day, April 23, Pearlstone told him that there was no work forhim.On April 24, 1938, the respondent inserted an advertisement in alocal newspaper calling for applicants to fill the position of pressroomforeman.Schaefer noticed the advertisement and when he returnedto the plant on May 2 to get his pay check he asked David Pearlstoneif he had been discharged.Pearistone replied, "Well, not exactly,when we get work for you we will send for you." Just beforeSchaefer left the shop Isadore Pearlstone remonstrated with him con-cerning the "trouble" the Board and the Council had caused Schaefer.Before Isadore could elucidate upon the subject he was silenced byDavid Pearlstone.We find that the respondent discharged Charles Schaefer on orabout April 19, 1938, for the reason that he gave testimony under theAct.We also find that the respondent by discriminating in regardto his hire and tenure of employment, thereby discouraged member-ship in a labor organization and interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed by Sec-tion 7 of. the Act.At the time of the hearing Schaefer had secured steady employmentat a printing establishment and was earning more than he had beenearning while working for the respondent.He testified .that he didnot desire reinstatement with the respondent unless it operated underunion conditions.Schaefer earned approximately $500 from the dateof his discharge to the date of his securing steady employment.William Woodbegan working for the respondent in the spring of1936.He was employed as a pressman and was an efficient workman, PEARLSTONE COMPANY643being frequently complimented on his work by the respondent'sofficers.He was a member of Pressmen'sUnion No. 6 and had au-thorized the Council to represent him for the purposes of collectivebargaining.Wood testified at the first hearing as a witness for theBoard.Immediately after the hearing the respondent began laying Woodoff at odd hours during the day.This had not occurred previous tothe hearing and was done despite the fact that there was work enoughto keep him'occupied.On Friday,April 15, Wood began printing a25,000-sheet job.After he had set up the presses and had run off afew sheets to see how the job was going to.run the workday ended.Wood left the job intending to complete it on the following Mondaywhich was in accordance with his usual practice.When he returnedto work on Monday the job was finished.Roy McCoy,a generalmaintenance employee, acting under the direct orders of David Pearl-stone, had completed the job.On Monday evening, April 18,, Wood, received a telegram,froin, therespondent telling him not to report to work on the next day andrequesting him to telephone before coming to work on April 20.Wood, however,believing that he had been replaced, came to the shopon April 20 without telephoning in advance.He discovered thatMcCoyand a new employee were operating the presses in his andRunzi's2stead.Wood thereupon requested an explanation for thechange.David Pearlstone told him that he was discharged becauseof unsatisfactory work..Wood had frequently been complimented with respect to his workand had never been advised by the respondent that his work was un-satisfactory.It is apparent that the respondent desired to rid itselfofWood because he had testified at the hearing and because of hismembership in a labor organization.We find that Thomas Wood was discharged on or about April. 20,19381 for having given testimony under the Act.We also find, that bythe discharge the respondent discriminated in regard to the hire andtenure of employment of Thomas Wood thereby discouraging mem-bership in a labor organization and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed bySection 7 of the Act.Wood obtained a part-time job as pressman on May 6, 1938. Iledesires reinstatement because of the steadier work and higher salaryobtainable at the respondent'splant.Since his discharge and. up toMarch 25, 1939,Wood earned$1,248.61.Theodore Run-,?,began working for the respondent in the springof'1937.He worked on the average of 41/2 days a week.Runzi was2 The discharge of Runzi is considered below. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDa member of Pressmen's Union No. 6 and on June 18, 1937, had au-thorized the Council to represent him for the purposes of collectivebargaining.While he did not testify at the hearing of March 31,1938, he was present during the proceeding.Immediately after the hearing the respondent started to lay offRunzi although production had not decreased.On April 1, 1938, theday after the hearing, he was laid off and was not recalled until April4.He then worked 2 days and was again laid off.He was not re-called until April 11.On April 13, when he was again laid off, hewas told to telephone in advance before coming to work.On April15 Runzi telephoned as instructed and was informed by David Pearl-;tone that there was no work and that he might as well stay home.On April 21 Runzi returned to the plant and pointing to a newemployee who was operating a press asked David Pearlstone if hehad been discharged.Although Pearlstone denied that he had beendischarged he advised Runzi to look for other employment, tellinghim, "In the future when you are looking for employment, don't usethe employees entrance, use the office."It is plain that Runzi was discharged because of his membershipin the Pressmen's Union and his attendance at. the first hearing inthis case.The reduction in his work immediately following thehearing and his discharge along with Schaefer and Wood find noother explanation in the record.We find that on or about April 15, 1937, the respondent discrimi-nated against Theodore Runzi in regard to the hire and tenure ofhis employment thereby discouraging membership in a labor organ-ization and interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed by Section 7 of the Act.Runzi obtained a position as a job pressman with the ProhaskaPrinting Company on July 27, 1938.However, at the hearing heexpressed a desire to be reinstated because the respondent's plantwas more accessible than the one in which he was working.C. The alleged refusal to bargainRepresentatives of the Council met with the respondent for thepurposes of collective bargaining on July 1, 6, and 13, 1937.Theallegation that the respondent refused to bargain collectively restsupon the respondent's attitude which it made manifest at thesemeetings.38 Two witnesses, John Warrington,president of the Council,and Edward Cloonan,representative of the Council,testifiedwith respect to the alleged refusal to bargain.Our findings herein are based upon the testimony of Cloonan who apparently had moreaccurate information thanWarrington,and who testified after having refreshed hisrecollection from the minutes of the meeting of the Council's organizing committee. PEARLSTONE COMPANY645At the first meeting, which David Pearlstone attended on behalfof the respondent, representatives of the Council announced thatthe Council represented a majority of the production employees andleft a form contract with him.Pearlstone stated that he would studythe contract and the meeting adjourned.The subsequent conferenceswith David Pearlstone on July 6 and 13 are described by Cloonanas follows :We asked him what arrangements had been made in the in-terinm, if any, and we asked him if lie had studied over theterms of the contract and scale prices and he said he hadn't hadtime to study it and there was some conversation and while itwas rather important, I can't recall it any more.Another en-gagement was made at that particular time to see Mr. Pearl-stone later.OnJuly13th Mr. Pearlstone's attitude was entirelydifferent and I wouldn't say was friendly at the other meeting,but the last meeting was worse.We tried to 'come to someunderstanding with Mr. Pearlstone and couldn't get any andhe said he was going to call his lawyer and his lawyer was outof town and he said he had sent to Washington for a copy of theNational Labor Board Act or Wagner Act rather, and we saidwe could get a copy right here and he said he didn't want tohave anything to do with this Board here and when we askedhim what we were to do about it, he said he didn't know, we.could do as we pleased, he didn't care what we did.We ter-minated our conference with Mr. David Pearlstone and left thereand came over and filed charges against him.On the same day the Council filed charges with the RegionalDirector.Later in the day another conference was arranged, thistime with Isadore Pearlstone, the respondent's president.The con-ference was thus described by Cloonan :A.... We filed charges against him and a conferencewas arranged by the Regional Director here, and I don't knowthe senior Pearlstone's name, but he led us to believe at thatconference that some arrangement could be worked out.Heled us to believe the only thing that would hold up any futurenegotiations in the future, he would have to see the other twodirectors of the company. I don't know whether lie mentionedhis wife at that time or not but he did mention his son.Q. Did he make any counter proposal to you?A. No, Sir, he merely asked for time. It seemed as if it waswith the understanding to make arrangements to meet the con-ditions of the organizations. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Have you heard from Mr. Pearlstone since then?A. No, sir.Q. Have you attempted to see Mr. Pearlstone since then?A. No, sir, I haven't.Q. Do you know whether your committee has attempted tosee him since then?A. No, sir, but I am certain that they haven't.On the basis, of the foregoing testimony we are not satisfied thatthe respondent refused to bargain collectively with the Council.Presumably the second conference on July 13 had cleared the pathfor further negotiations.No arrangements were made, however, forsubsequent meetings, and the failure of the Council thereafter torequest that negotiations continue remains unexplained in the record.Nor does it appear from Cloonan's testimony that the failure of theparties to arrive at an agreement during the conferences describedabove was attributable to any absence of good faith on the, part ofthe respondent.While the case is by no means free from doubt, we find that theevidence does not sustain the allegations of the complaint that therespondent refused to bargain collectively with the Council. Itis therefore unnecessary to make findings with respect to the appro-priate unit or the representation by that Council of a majority ofthe employees therein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, A and Babove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEREMEDYWe have found that the respondent, by its anti-union statementsand in other ways, interfered with, restrained, and coerced its em-ployees in the exercise of rights guaranteed by Section 7 of the Act.We shall order the respondent to cease and desist from such practices.We have found that the respondent discriminatorily ^ dischargedWilliam Blank and Theodore Runzi.We have also found that therespondent discharged. Charles: Schaefer and William Wood for hav-ing given testimony under the Act.We shall therefore order therespondent to offerWilliam Wood and Theodore Runzi immediateand full reinstatement to their former positions without prejudice totheir seniority or other rights and privileges, and further, we shall PEARLSTONE COâIPANY647order the respondent to make them whole for any loss of pay theyhave suffered by reason of their respective discharges by payment toeach of them of a sum equal to the amount which he normally wouldhave earned as wages from the date of his discharge to the date ofthe offer of reinstatement, less his net earnings 4 during such period.Both Charles Schaefer and William Blank testified that they didnot desire reinstatement.,However, both are entitled to. back payby'virtue of the'=respondent's',liirlawful acts in discharging them.'Accordingly, we shall order the respondent to make them whole forany loss of pay they may have suffered by reason of their respectivedischarges, by payment to each of them, respectively, of a sum equalto the amount which he would have normally earned as wages fromthe date of his discharge to the date on which he obtained the em-ployment in which he was engaged at the time of the hearing whereinhe testified that he did not desire reinstatement, less his net earningsduring said period.Since the evidence does not show that the respondent refused tobargain with the Council, we shall order the dismissal of that portionof the complaint which alleges a violation of Section 8 (5) of theAct.On the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1:Allied Printing Trades Council of St. Louis, Missouri, and eachof the local unions which comprise its membership are labor organ-izations, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment- ofWilliam. Blank,. Theodore Runzi, Charles Schaefer, andWilliamWood, and thereby discouraging membership in a labororganization, the respondent has engaged in ' and is engaging in4 By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumberand SawmillTVorkersUnion, Local2.590,8N. L. R. B. 440.Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects are not considered as earnings, but as provided below in the Order, shall bededucted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal'agency of the Federal,' State, county, municipal, or other..goyernmentor governments which supplied the funds for said work-relief projects.5 Schaefer qualified his testimony by saying that he did not desire reinstatement unlessthe respondent operated under union conditions.Since these conditions were not pre-vailing at the time of his discharge we consider his testimony as tantamount to a refusalto accept reinstatement.Cf.Matter of Horace G. Prettyman,et al.andInternationalTypographical Union,12 N. L. R. B. 640.'Matter of Skinner and Kennedy Stationery CompanyandSt. Louis Printing Pressman'sUnion No. 6. Inc., et al.,13 N. L. R. B. 1186.247383-40-vol. 16-42 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDunfair labor practices, within the meaning of Section 8 (3) ofthe Act.3.By discharging Charles Schaefer and William Wood for havinggiven testimony under the Act, the respondent has engaged in andis engaging in unfair labor practices, within the meaning,of- Section8 (4) of the Act.4.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondent has not engaged in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Pearlstone Company, doing business as Pearlstone Print-ing & Stationery Company, St. Louis, Missouri, and its officers,agents, successors, and assigns, shall: °1.Cease and desist from :(a)Discouraging membership in Allied Printing Trades Council,or any of its affiliates, or any other labor organization of its em-ployees, by discriminating against its employees in regard to hireor tenure of employment or any term or condition of employment;(b)Discharging or otherwise discriminating against any of itsemployees for giving testimony under the National Labor RelationsAct ;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivity for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William Wood and Theodore Runzi immediate andfull reinstatement, respectively, to their former positions withoutprejudice to any rights and privileges previously enjoyed by them;(b)Make whole William Wood and Theodore Runzi for any lossof pay they have suffered by reason of their discharge by payment PEARLSTONE COMPANY649to each of them, respectively, of a sum equal to that- which eachwould normally have earned as wages from the date of his dischargeto the date of the offer of reinstatement, less his net earnings dur-ing such period ; provided, however, that the respondent shall deductfrom the amount otherwise due td each of the said employees, moniesreceived by said employees during. such period' for work performedupon Federal, State, county, municipal, or other work-relief proj-ects, and pay over the amount, so deducted, to the appropriate fiscalagency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for said work-reliefprojects;.(c)Make whole William Blank and Charles Schaefer for any lossof pay they have suffered by reason of their discharge by paymentto each of them, respectively, of a sum of money equal to that whicheach would normally have earned as wages from the date of hisdischarge to the date upon which each of them started workingsteadily in the employment in which he was engaged at the timeof the hearing wherein he testified that he did not desire reinstate-ment, less his net earnings during said period; provided, however,that the respondent shall deduct from the amount otherwise dueto each of the said employees, monies received by said employeesduring said period for work performed upon Federal, State, county,municipal, or other work-relief projects; and pay over the amount,so deducted, to the appropriate fiscal agency of the Federal, State,county, municipal, or other government or governments which sup-plied the funds for said work-relief projects;(d)Post immediately in conspicuous places throughout its plantand maintain for a period of at least sixty (60) consecutive days,notices stating that the respondent will cease and desist in the man-ner aforesaid and that it will take the affirmative action set forthin 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Fourteenth Regionwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the allegation of the complaintthat the respondent has engaged in unfair labor practices within themeaning of Section 8 (5) of the Act be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part intheconsideration O fthe above Decision and Order.